NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                         December 29, 2015

      Hon. Ricardo P. Rodriguez                       Hon. Rolando Garza
      Hidalgo County District Attorney                Attorney at Law
      100 N. Closner                                  310 W. University
      Edinburg, TX 78539                              Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

      Hon. Theodore C. Hake
      Asst. Criminal District Attorney
      Hidalgo County Courthouse
      100 N. Closner, 3rd Floor
      Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00022-CR
      Tr.Ct.No. CR-2107-14-C
      Style:    Ofelia Larios v. The State of Texas


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 139th District Court (DELIVERED VIA E-MAIL)
           Hon. Laura Hinojosa, Hidalgo County District Clerk (DELIVERED VIA E-MAIL)
           Hon. Missy Medary, Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)